Citation Nr: 0209814	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a throat condition.

2.  Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from June 2, 1988 to July 
18, 1988.

These matters came to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the RO in Detroit, Michigan.  
However, the matter is being handled by and is under the 
jurisdiction of the RO in Newark, New Jersey.  In September 
1999, a notice of disagreement was filed and VA issued a 
statement of the case.  The veteran's substantive appeal was 
received in March 2000.  As per the veteran's request, a 
hearing before a hearing officer at the RO was conducted in 
May 2000; the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no competent evidence that the veteran currently 
suffers from any throat condition.

3.  There is no competent evidence that the veteran currently 
suffers from sarcoidosis or the residuals of sarcoidosis that 
are attributable to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a throat 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  The criteria for service connection for sarcoidosis have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).


Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the September 1999 statement of the case and 
the May 2000 supplemental statement of the case, the veteran 
and his representative have been furnished the pertinent laws 
and regulations governing the claims and the reasons for the 
denials.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claims, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of March 9, 
2001) have been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a January 
4, 2002 letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish 
entitlement for service connection, what medical and other 
evidence the RO had obtained and which requests for records 
had yielded negative responses, and what information or 
evidence the veteran could provide in support of the claims.  
Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished with respect to each claim.  The veteran has 
been afforded, and has taken advantage of, opportunities to 
present testimony at a hearing on appeal.  In connections 
with the claims, the RO arranged for the veteran to undergo 
VA examinations in November and December 1998.  Moreover, 
there do not appear to be any pertinent medical records that 
have not been obtained.  The veteran testified that he has 
not received any post-service medical treatment for his 
claimed disabilities (see May 2000 personal hearing 
transcript at page 5), and there is no indication that he is 
in receipt of SSA benefits.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, that there any additional 
existing evidence that is necessary for a fair adjudication 
of either claim that has not been obtained.  In fact, when 
the veteran was queried, via VA's March 2001 and January 2002 
letter, about whether there were any outstanding medical 
records for VA to obtain, he did not respond.

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Factual Background

The veteran was examined for enlistment in December 1987.  
The examination of the lungs and chest, and mouth and throat 
were normal.  In the corresponding medical history report, 
the veteran answered "no" to a history of tuberculosis, 
asthma, shortness of breath, pain or pressure in the chest, 
and chronic cough.  In June 1988, the veteran was evaluated, 
and a diagnosis of sarcoidosis was made.  A Medical Board 
determined that the condition existed prior to his entry into 
service, but that it was not aggravated by service; entry 
level discharge was recommended.  A dermatology evaluation 
was conducted on July 7, 1988, and the examiner found no 
evidence of cutaneous sarcoid.  The next day, physical 
examination was normal and the lungs were clear.  The 
examiner assessed pulmonary sarcoidosis.  The veteran was 
discharged on the basis of erroneous enlistment (i.e., 
failure to meet enlistment physical standards).

In October 1998, VA received the veteran's claims for service 
connection for throat and lung conditions.  Pursuant to the 
claims, a VA general medical examination was conducted in 
November 1998, and a nose, sinus, larynx and pharynx 
examination was conducted in December 1998.  

On examination, the veteran reported that for the prior ten 
years, he had not received significant treatment.  He 
reported that for the past two years, he had occasional 
discomfort in the throat, which was slowly getting worse.  On 
occasion, he vomits to clear up a choking sensation.  There 
was no definite dysphagia, abdominal pain, weight loss, or 
other types of symptoms.  He denied having chest pain or 
shortness of breath.  He was tolerating regular activities 
well.  There was no history of major surgery or 
hospitalizations.  At the time of the examination, the 
veteran was unemployed, but had previously worked as a 
forklift operator in a chemical factory for a number of 
years.  He denied smoking, as well as the abuse of alcohol 
and drugs.  On examination, the throat was clear, there was 
no lymphadenopathy, and no carotid bruits.  The lungs were 
clear to auscultation and percussion.  Pulmonary function 
tests were within normal limits and the chest x-ray did not 
show evidence of active pulmonary disease.  The examiner 
diagnosed mild hypertension and sinus bradycardia.  

In December 1998, it was noted that the veteran had not 
undergone nasal or throat surgery.  The examiner noted the 
following diagnoses: no active nasal disease; no active 
pharyngeal disease; no active nasal sinus disease; and normal 
nose, sinus, larynx, and pharynx examination.  

A personal hearing was conducted in May 2000.  The veteran 
testified that he was diagnosed with sarcoidosis in service 
and that a discharge was recommended.  He reported that he 
did not pay for his medical care after service, and had not 
seen a medical practitioner or pulmonary specialist after 
service.  The veteran noted that his only post-service 
examination was the VA examination conducted in relation to 
his claim.  The veteran testified that he did not have 
problems with his lungs prior to his entry into service, and 
in the closing statement, his representative argued that the 
determination made in service regarding a pre-existing 
condition was incorrect.  The veteran described the symptoms 
that he currently experiences.  The veteran also discussed 
how the problems with his breathing have affected his 
employment.  



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).  

The Board has considered all of the pertinent evidence of 
record in light of the laws and regulations governing service 
connection, but finds that the criteria for service 
connection for either a throat condition, or for sarcoidosis, 
simply are not met.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the veteran's throat, the Board notes that the 
service medical records include no complaints, findings, or 
diagnosis of any throat condition.  Moreover, when examined 
by VA post service, the examiner diagnosed a normal throat; 
significantly, the veteran has neither presented nor alluded 
to the existence of any current medical evidence that would 
establish that the veteran, in fact, suffers from any current 
throat condition.  Indeed, as noted above, the only medical 
evidence pertinent to the claim is the December 1998 VA 
examination report.  Thus, there is no is competent evidence 
that the veteran has, or ever has had, a throat condition.  
Moreover, while the veteran may well believe that he 
currently has a throat disability, and that such condition is 
related to his active service, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to offer an opinion on a medical matter, such 
whether a current disability exists, or whether there is a 
medical nexus between a current disability and service.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In the absence of evidence of the 
claimed condition, there is no basis for a grant of service 
connection for a throat condition.  

As regards the veteran's sarcoidosis, the Board acknowledges 
that the veteran's service medical records clearly reflect a 
diagnosis of such condition.  However, an in-service injury 
or disease, alone, is not a sufficient basis for a grant of 
service connection; rather, current disability must be shown.  
In this case, the pertinent medical evidence indicates that 
the veteran's in-service sarcoidosis resolved without any 
residual disability.  After the initial diagnosis in June 
1998, follow up physical examination, in July 1988, revealed 
no abnormalities (even though the diagnosis of pulmonary 
sarcoidosis was continued).  Furthermore, post-service 
pulmonary function studies and a chest x-ray also were 
normal, suggesting that there are no current indicia of 
sarcoidosis; no pulmonary disability has been diagnosed post-
service.  

However, even assuming, arguendo, that the veteran currently 
does have some residual of his sarcoidosis, the claim must 
still fail in the absence of competent evidence of a nexus 
between any such current condition and the veteran's military 
service.  Indeed, the in-service Medical Board concluded that 
the veteran's sarcoidosis pre-existed service, and was not 
aggravated therein, and the veteran has neither presented, 
nor alluded to the existence of, any contrary medical 
evidence to support the claim (i.e., medical evidence 
establishing that the veteran's sarcoidosis did not pre-exist 
service (as the veteran's representative contends), or that 
the veteran's sarcoidosis was, in fact, permanently 
worsened-beyond the natural course of the disease-in 
service, and has resulted in current disability).  As 
indicated above, there is no medical evidence pertinent to 
the claim other than the December 1998 VA examination report.  
Finally, despite the veteran's current assertions of 
breathing difficulties, and his representative's contentions, 
for the reasons indicated above, neither is competent to 
provide probative evidence in support of the claim for 
service connection on the basis of assertions, alone.  See 
Bostain, 11 Vet. App at 127; Routen, 10 Vet. App. at 186.  

For all the foregoing reasons, the claims for service 
connection for a throat condition, and for sarcoidosis, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for a throat condition is denied.  

Service connection for sarcoidosis is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

